EXHIBIT 10.26

 

CANADIAN PLEDGE AGREEMENT dated as of February 17, 2004, among UNIPLAST
INDUSTRIES CO., a Nova Scotia company (the “Canadian Subsidiary Borrower”), each
other subsidiary of Pliant Corporation, a Utah corporation (the “Parent
Borrower”), organized under the laws of Canada or any province thereof listed on
Schedule I hereto (each such subsidiary and the Canadian Subsidiary Borrower
individually a “Pledgor” and collectively, the “Pledgors”) and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).

 

Reference is made to (a) the Credit Agreement dated as of February 17, 2004, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the subsidiaries of the Parent Borrower
party thereto as domestic subsidiary borrowers (the “Domestic Subsidiary
Borrowers”), the Canadian Subsidiary Borrower (together with the Parent Borrower
and the Domestic Subsidiary Borrowers, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), the Collateral Agent, Credit Suisse First
Boston, acting through its Cayman Islands Branch, as administrative agent (the
“Administrative Agent”), General Electric Capital Corporation, as co-collateral
agent (the “Co-Collateral Agent”), and JPMorgan Chase Bank, as syndication agent
(together with the Administrative Agent, the Collateral Agent and the
Co-Collateral Agent, the “Agents”), and (b) the Guarantee Agreement dated as of
February 17, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the other guarantors party thereto and the Administrative
Agent.  Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement.

 

The Collateral Agent and the trustees for the holders of the Senior Secured
Discount Notes and the Existing Senior Secured Notes have entered into an
Intercreditor agreement dated February 17, 2004 (the “Intercreditor Agreement”),
which confirms the relative priority of the security interests of the Secured
Parties, the holders of the Senior Secured Discount Notes and the holders of the
Existing Senior Secured Notes in the Collateral.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Parent Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement.  The Pledgors (other than the Canadian Subsidiary Borrower)
have agreed to guarantee, among other things, all the obligations of the
Borrowers under the Credit Agreement.  The Canadian Subsidiary Borrower has
agreed to guarantee, among other things, all the obligations of the Parent
Borrower and the Domestic Subsidiary Borrowers under the Credit Agreement.  The
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Pledgors of a Canadian Pledge Agreement

 

--------------------------------------------------------------------------------


 

in the form hereof to secure (a) the due and punctual payment by the Borrowers
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of each Loan Party to the
Secured Parties under the Credit Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of each Loan Party under or pursuant to the Credit Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of the Borrowers, monetary or otherwise, under each Swap Agreement
that (i) is effective on the Effective Date with a counterparty that is a Lender
(or an affiliate of a Lender) as of the Effective Date or (ii) is entered into
after the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into and (d) the due and
punctual payment and performance of all monetary obligations of each Loan Party
in respect of overdrafts and related liabilities owed to any of the Lenders (or
any Affiliates thereof) or Wachovia Bank N.A. (or any Affiliates thereof)
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds (all the monetary and other
obligations referred to in the preceding clauses (a) through (d) being referred
to collectively as the “Obligations”).

 

Accordingly, each of the Pledgors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agrees as follows:

 


SECTION 1.                     PLEDGE.  AS GENERAL AND CONTINUING COLLATERAL
SECURITY FOR THE PAYMENT AND PERFORMANCE, AS THE CASE MAY BE, IN FULL OF THE
OBLIGATIONS, EACH PLEDGOR HEREBY TRANSFERS, GRANTS, BARGAINS, SELLS, CONVEYS,
HYPOTHECATES, PLEDGES, SETS OVER AND DELIVERS UNTO THE COLLATERAL AGENT, ITS
SUCCESSORS AND ASSIGNS, AND HEREBY GRANTS TO THE COLLATERAL AGENT, ITS
SUCCESSORS AND ASSIGNS, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A
CONTINUING SECURITY INTEREST IN ALL OF THE PLEDGOR’S RIGHT, TITLE AND INTEREST
IN, TO AND UNDER (A) THE SHARES OF CAPITAL STOCK AND OTHER EQUITY INTERESTS
OWNED BY IT AND LISTED ON SCHEDULE II HERETO AND ANY EQUITY INTERESTS OBTAINED
IN THE FUTURE BY THE PLEDGOR AND THE CERTIFICATES REPRESENTING ALL SUCH SHARES
(THE “PLEDGED STOCK”); (B)(I) THE DEBT SECURITIES LISTED OPPOSITE THE NAME OF
THE PLEDGOR ON SCHEDULE II HERETO, (II) ANY DEBT SECURITIES IN THE FUTURE ISSUED
TO THE PLEDGOR AND (III) THE PROMISSORY NOTES AND ANY OTHER INSTRUMENTS
EVIDENCING SUCH DEBT SECURITIES (THE “PLEDGED DEBT SECURITIES”); (C) SUBJECT TO
SECTION 5, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS, CASH, INSTRUMENTS
AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED, IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF THE
SECURITIES REFERRED TO IN CLAUSES (A) AND (B) ABOVE; (D) SUBJECT TO SECTION 5,
ALL RIGHTS AND PRIVILEGES OF THE PLEDGOR WITH RESPECT TO THE SECURITIES AND
OTHER PROPERTY REFERRED TO IN CLAUSES (A), (B), AND (C) ABOVE, INCLUDING ANY
INTEREST OF SUCH PLEDGOR IN THE ENTRIES ON THE BOOKS OF THE ISSUER OF THE
PLEDGED STOCK OR ANY FINANCIAL INTERMEDIARY PERTAINING TO THE PLEDGED STOCK; AND
(E) ALL PROCEEDS OF ANY OF THE FOREGOING (THE

 

2

--------------------------------------------------------------------------------


 


ITEMS REFERRED TO IN CLAUSES (A) THROUGH (E) ABOVE BEING COLLECTIVELY REFERRED
TO AS THE “COLLATERAL”).  NOTWITHSTANDING ANY OF THE FOREGOING, THE PLEDGED
STOCK SHALL NOT INCLUDE (I) MORE THAN 65% OF THE ISSUED AND OUTSTANDING SHARES
OF COMMON STOCK OF ANY FOREIGN SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY,
(II) TO THE EXTENT THAT APPLICABLE LAW REQUIRES THAT A SUBSIDIARY OF THE PLEDGOR
ISSUE DIRECTORS’ QUALIFYING SHARES, SUCH QUALIFYING SHARES, OR (III) ANY SHARES
OR OTHER EQUITY INTERESTS OR DEBT SECURITIES ISSUED BY ANY EXCLUDED SUBSIDIARY.


 

Any stock certificates, notes or other securities now or hereafter included in
the Collateral (the “Pledged Securities”) shall be accompanied by (a) stock
powers of attorney duly executed in blank or other instruments of transfer
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (b) all other property
comprising part of the Collateral shall be accompanied by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents as the Collateral Agent may reasonably request.  Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities
then being pledged hereunder, which schedule shall be attached hereto as
Schedule II and made a part hereof. Each schedule so delivered shall supplement
any prior schedules so delivered.  If the constating documents of any Person
listed under the heading “Issuer” in Schedule II hereto restrict the transfer of
the securities of such Issuer, then the Pledgor will also deliver to the
Collateral Agent a certified copy of a resolution of the directors or
shareholders of such Issuer consenting to the transfer(s) contemplated by this
Agreement, including any prospective transfer of the Collateral by the
Collateral Agent upon a realization on the security constituted hereby in
accordance with this Agreement.

 

Each Pledgor confirms that value has been given by the Collateral Agent and the
Secured Parties to the Pledgor, that the Pledgor has rights in the Collateral
(other than after-acquired property) and that the Pledgor and the Collateral
Agent have not agreed to postpone the time for attachment of the security
interests created by this Agreement to any of the Collateral.  The security
interests created by this Agreement will have effect and be deemed to be
effective whether or not the Obligations or any part thereof are owing or in
existence before or after or upon the date of this Agreement.

 

TO HAVE AND TO HOLD the Collateral, in accordance with, and to the extent
consistent with, the Intercreditor Agreement, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 


SECTION 2.                     DELIVERY OF THE COLLATERAL.  (A)  EACH PLEDGOR
AGREES PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE COLLATERAL AGENT ANY
AND ALL PLEDGED SECURITIES, AND ANY AND ALL CERTIFICATES OR OTHER INSTRUMENTS OR
DOCUMENTS REPRESENTING THE COLLATERAL.


 


(B)                                 EACH PLEDGOR WILL CAUSE ANY INDEBTEDNESS FOR
BORROWED MONEY OWED TO THE PLEDGOR BY THE PARENT BORROWER OR ANY SUBSIDIARY TO
BE EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE THAT IS PLEDGED AND DELIVERED TO
THE COLLATERAL AGENT PURSUANT TO THE TERMS THEREOF.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.                     REPRESENTATIONS, WARRANTIES AND COVENANTS.  EACH
PLEDGOR HEREBY REPRESENTS, WARRANTS AND COVENANTS, AS TO ITSELF AND THE
COLLATERAL PLEDGED BY IT HEREUNDER, TO AND WITH THE COLLATERAL AGENT THAT:


 


(A)                                  THE PLEDGED STOCK REPRESENTS THAT
PERCENTAGE AS SET FORTH ON SCHEDULE II OF THE ISSUED AND OUTSTANDING SHARES OF
EACH CLASS OF THE CAPITAL STOCK OF THE ISSUER WITH RESPECT THERETO;


 


(B)                                 EXCEPT FOR THE SECURITY INTEREST GRANTED
HEREUNDER AND EXCEPT AS PERMITTED BY THE CREDIT AGREEMENT, THE PLEDGOR (I) IS
AND WILL AT ALL TIMES CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF
RECORD, OF THE PLEDGED SECURITIES INDICATED ON SCHEDULE II, (II) HOLDS THE SAME
FREE AND CLEAR OF ALL LIENS, (III) WILL MAKE NO ASSIGNMENT, PLEDGE,
HYPOTHECATION OR TRANSFER OF, OR CREATE OR PERMIT TO EXIST ANY SECURITY INTEREST
IN OR OTHER LIEN ON, THE COLLATERAL, OTHER THAN PURSUANT HERETO AND (IV) SUBJECT
TO SECTION 5, WILL CAUSE ANY AND ALL COLLATERAL, WHETHER FOR VALUE PAID BY THE
PLEDGOR OR OTHERWISE, TO BE FORTHWITH DEPOSITED WITH THE COLLATERAL AGENT AND
PLEDGED OR ASSIGNED HEREUNDER;


 


(C)                                  THE PLEDGOR (I) HAS THE POWER AND AUTHORITY
TO PLEDGE THE COLLATERAL IN THE MANNER HEREBY DONE OR CONTEMPLATED AND TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH
EXECUTION, DELIVERY AND PERFORMANCE DOES NOT CONTRAVENE ANY OF THE PLEDGOR’S
CONSTATING DOCUMENTS OR ANY AGREEMENT, INSTRUMENT OR RESTRICTION TO WHICH THE
PLEDGOR IS A PARTY OR BY WHICH THE PLEDGOR OR ANY OF THE COLLATERAL IS BOUND AND
(II) WILL DEFEND ITS TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL
LIENS (OTHER THAN THE LIEN CREATED BY THIS AGREEMENT), HOWEVER ARISING, OF ALL
PERSONS WHOMSOEVER;


 


(D)                                 NO CONSENT WHICH HAS NOT BEEN OBTAINED OF
ANY OTHER PERSON (INCLUDING STOCKHOLDERS OR CREDITORS OF ANY PLEDGOR) AND NO
CONSENT OR APPROVAL WHICH HAS NOT BEEN OBTAINED OF ANY GOVERNMENTAL AUTHORITY OR
ANY SECURITIES EXCHANGE IS NECESSARY TO THE VALIDITY OF THE PLEDGE EFFECTED
HEREBY;


 


(E)                                  BY VIRTUE OF THE EXECUTION AND DELIVERY BY
THE PLEDGORS OF THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT, WHEN THE PLEDGED
SECURITIES, CERTIFICATES OR OTHER DOCUMENTS REPRESENTING OR EVIDENCING THE
COLLATERAL ARE DELIVERED TO THE COLLATERAL AGENT IN ACCORDANCE WITH THIS
AGREEMENT, THE COLLATERAL AGENT WILL OBTAIN A VALID AND PERFECTED FIRST LIEN
UPON AND SECURITY INTEREST IN SUCH PLEDGED SECURITIES AS SECURITY FOR THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS;


 


(F)                                    THE PLEDGE EFFECTED HEREBY IS EFFECTIVE
TO VEST IN THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, THE RIGHTS OF
THE COLLATERAL AGENT IN THE COLLATERAL AS SET FORTH HEREIN;


 


(G)                                 ALL OF THE PLEDGED STOCK HAS BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND NONASSESSABLE;


 


(H)                                 ALL INFORMATION SET FORTH HEREIN RELATING TO
THE PLEDGED STOCK IS ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE
DATE HEREOF;

 

4

--------------------------------------------------------------------------------


 


(I)                                     THE PLEDGE OF THE PLEDGED STOCK PURSUANT
TO THIS AGREEMENT DOES NOT VIOLATE REGULATION U OR X OF THE FEDERAL RESERVE
BOARD OR ANY SUCCESSOR THERETO AS OF THE DATE HEREOF;


 


(J)                                     THIS AGREEMENT HAD BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE PLEDGOR AND IS A VALID AND BINDING OBLIGATION OF
THE PLEDGOR ENFORCEABLE AGAINST THE PLEDGOR IN ACCORDANCE WITH ITS TERMS,
SUBJECT ONLY TO BANKRUPTCY, INSOLVENCY, LIQUIDATION REORGANIZATION, MORATORIUM
AND OTHER SIMILAR LAWS GENERALLY AFFECTING THE ENFORCEMENT OF CREDITOR RIGHTS,
AND TO THE FACT THAT EQUITABLE REMEDIES (SUCH AS SPECIFIC PERFORMANCE AND
INJUNCTION) ARE DISCRETIONARY REMEDIES; AND


 


(K)                                  THERE IS NO EXISTING AGREEMENT, OPTION,
RIGHT OR PRIVILEGE CAPABLE OF BECOMING AN AGREEMENT OR OPTION PURSUANT TO WHICH
THE PLEDGOR WOULD BE REQUIRED TO SELL OR OTHERWISE DISPOSE OF ANY OF THE PLEDGED
SECURITIES.


 


SECTION 4.                     REGISTRATION IN NOMINEE NAME; DENOMINATIONS.  THE
COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS
SOLE AND ABSOLUTE DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS
PLEDGEE, THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE
PLEDGORS, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE COLLATERAL AGENT. 
EACH PLEDGOR WILL PROMPTLY GIVE TO THE COLLATERAL AGENT COPIES OF ANY NOTICES OR
OTHER COMMUNICATIONS RECEIVED BY IT WITH RESPECT TO PLEDGED SECURITIES
REGISTERED IN THE NAME OF SUCH PLEDGOR.  THE COLLATERAL AGENT SHALL AT ALL TIMES
HAVE THE RIGHT TO EXCHANGE THE CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR
CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH
THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT.


 

If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by any Pledgor (other than Securities or
other investment property held in the Notes Collateral Account (as defined in
the Intercreditor Agreement)) are held by such Pledgor or its nominee through a
securities intermediary or commodity intermediary, such Pledgor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Pledgor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property (each as defined in the Canadian Security Agreement
dated as of the date hereof between the Pledgors and the Collateral Agent) held
through a securities intermediary, arrange for the Collateral Agent to become
the entitlement holder with respect to such investment property, with the
Pledgor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw or otherwise deal with such investment property. 
The Collateral Agent agrees with each of the Pledgors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights would occur.

 

5

--------------------------------------------------------------------------------


 

The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Collateral Agent is the
securities intermediary.

 


SECTION 5.                     VOTING RIGHTS; DIVIDENDS AND INTEREST, ETC.  (A) 
IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT, UNLESS AND UNTIL AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 


(I)                                     EACH PLEDGOR SHALL BE ENTITLED TO
EXERCISE ANY AND ALL VOTING AND/OR OTHER CONSENSUAL RIGHTS AND POWERS INURING TO
AN OWNER OF PLEDGED SECURITIES OR ANY PART THEREOF FOR ANY PURPOSE CONSISTENT
WITH THE TERMS OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS; PROVIDED, HOWEVER, THAT SUCH PLEDGOR WILL NOT BE ENTITLED TO EXERCISE
ANY SUCH RIGHT IF THE RESULT THEREOF COULD MATERIALLY AND ADVERSELY AFFECT THE
RIGHTS INURING TO A HOLDER OF THE PLEDGED SECURITIES OR THE RIGHTS AND REMEDIES
OF ANY OF THE SECURED PARTIES UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE ABILITY OF THE SECURED PARTIES TO EXERCISE THE
SAME.


 


(II)                                  THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO EACH PLEDGOR, OR CAUSE TO BE EXECUTED AND DELIVERED TO EACH PLEDGOR,
ALL SUCH PROXIES, POWERS OF ATTORNEY AND OTHER INSTRUMENTS AS SUCH PLEDGOR MAY
REASONABLY REQUEST FOR THE PURPOSE OF ENABLING SUCH PLEDGOR TO EXERCISE THE
VOTING AND/OR CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT
TO SUBPARAGRAPH (I) ABOVE AND TO RECEIVE THE CASH DIVIDENDS IT IS ENTITLED TO
RECEIVE PURSUANT TO SUBPARAGRAPH (III) BELOW.


 


(III)                               EACH PLEDGOR SHALL BE ENTITLED TO RECEIVE
AND RETAIN ANY AND ALL CASH DIVIDENDS, INTEREST AND PRINCIPAL PAID ON THE
PLEDGED SECURITIES TO THE EXTENT AND ONLY TO THE EXTENT THAT SUCH CASH
DIVIDENDS, INTEREST AND PRINCIPAL ARE PERMITTED BY, AND OTHERWISE PAID IN
ACCORDANCE WITH, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS AND APPLICABLE LAWS.  ALL NONCASH DIVIDENDS, INTEREST AND
PRINCIPAL, AND ALL DIVIDENDS, INTEREST AND PRINCIPAL PAID OR PAYABLE IN CASH OR
OTHERWISE IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION,
RETURN OF CAPITAL, CAPITAL SURPLUS OR PAID-IN SURPLUS, AND ALL OTHER
DISTRIBUTIONS (OTHER THAN DISTRIBUTIONS REFERRED TO IN THE PRECEDING SENTENCE)
MADE ON OR IN RESPECT OF THE PLEDGED SECURITIES, WHETHER PAID OR PAYABLE IN CASH
OR OTHERWISE, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING CAPITAL STOCK OF THE ISSUER OF ANY PLEDGED
SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED SECURITIES OR ANY PART THEREOF,
OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY BE A PARTY OR
OTHERWISE, SHALL BE AND BECOME PART OF THE COLLATERAL, AND, IF RECEIVED BY ANY
PLEDGOR, SHALL NOT BE COMMINGLED BY SUCH PLEDGOR WITH ANY OF ITS OTHER FUNDS OR
PROPERTY BUT SHALL BE HELD SEPARATE AND APART THEREFROM, SHALL BE HELD IN TRUST
FOR THE BENEFIT OF THE COLLATERAL AGENT AND SHALL BE FORTHWITH DELIVERED TO THE
COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
ENDORSEMENT).


 


(B)                                 IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO
DIVIDENDS, INTEREST OR PRINCIPAL THAT SUCH PLEDGOR IS AUTHORIZED TO RECEIVE
PURSUANT TO PARAGRAPH (A)(III) ABOVE SHALL CEASE, AND ALL SUCH RIGHTS SHALL
THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND

 

6

--------------------------------------------------------------------------------


 


AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST OR PRINCIPAL.  ALL
DIVIDENDS, INTEREST OR PRINCIPAL RECEIVED BY THE  PLEDGOR CONTRARY TO THE
PROVISIONS OF THIS SECTION 5 SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
COLLATERAL AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH
PLEDGOR AND SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT UPON DEMAND IN
THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT). ANY AND ALL MONEY
AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE COLLATERAL AGENT PURSUANT TO
THE PROVISIONS OF THIS PARAGRAPH (B) SHALL, SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, BE RETAINED BY THE COLLATERAL AGENT, IN AN ACCOUNT TO
BE ESTABLISHED BY THE COLLATERAL AGENT UPON RECEIPT OF SUCH MONEY OR OTHER
PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7. 
AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, THE COLLATERAL AGENT
SHALL, WITHIN FIVE BUSINESS DAYS AFTER ALL SUCH EVENTS OF DEFAULT HAVE BEEN
CURED OR WAIVED, REPAY TO EACH PLEDGOR ALL CASH DIVIDENDS, INTEREST OR PRINCIPAL
(WITHOUT INTEREST), THAT SUCH PLEDGOR WOULD OTHERWISE BE PERMITTED TO RETAIN
PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) ABOVE AND WHICH REMAIN IN SUCH
ACCOUNT.


 


(C)                                  IN ACCORDANCE WITH, AND TO THE EXTENT
CONSISTENT WITH, THE TERMS OF, THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO
EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE
PURSUANT TO PARAGRAPH (A)(I) OF THIS SECTION 5, AND THE OBLIGATIONS OF THE
COLLATERAL AGENT UNDER PARAGRAPH (A)(II) OF THIS SECTION 5, SHALL CEASE, AND ALL
SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL
HAVE THE SOLE AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE SUCH VOTING AND
CONSENSUAL RIGHTS AND POWERS, PROVIDED THAT, AND TO THE EXTENT CONSISTENT WITH
THE INTERCREDITOR AGREEMENT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE PLEDGORS TO EXERCISE SUCH
RIGHTS.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, SUCH PLEDGOR
WILL HAVE THE RIGHT TO EXERCISE THE VOTING AND CONSENSUAL RIGHTS AND POWERS THAT
IT WOULD OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO THE TERMS OF
PARAGRAPH (A)(I) ABOVE.


 


SECTION 6.                     REMEDIES UPON DEFAULT.  IN ACCORDANCE WITH, AND
TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUBJECT TO
APPLICABLE REGULATORY AND LEGAL REQUIREMENTS, THE COLLATERAL AGENT MAY EXERCISE
ALL OF THE RIGHTS AND REMEDIES GRANTED TO SECURED PARTIES UNDER THE PERSONAL
PROPERTY SECURITY ACT (ONTARIO) (THE “PPSA”) AND ANY OTHER APPLICABLE STATUTE,
OR OTHERWISE AVAILABLE TO THE COLLATERAL AGENT AT LAW OR IN EQUITY.  WITHOUT
LIMITING THE GENERALITY OF THE FORGOING, THE COLLATERAL AGENT MAY SELL THE
COLLATERAL, OR ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S
BOARD OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE
DELIVERY AS THE COLLATERAL AGENT SHALL DEEM APPROPRIATE.  THE COLLATERAL AGENT
SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO) TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD.  EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE
PROPERTY SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY
PLEDGOR, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLEDGORS HEREBY
WAIVE ALL RIGHTS OF REDEMPTION, STAY, VALUATION AND APPRAISAL ANY PLEDGOR NOW
HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW
EXISTING OR HEREAFTER ENACTED.

 

7

--------------------------------------------------------------------------------


 

The Collateral Agent shall give a Pledgor such prior written notice of the
Collateral Agent’s intention to make any sale of such Pledgor’s Collateral as
may be required by the PPSA or other applicable law.  Such notice, in the case
of a public sale, shall state the time and place for such sale and, in the case
of a sale at a broker’s board or on a securities exchange, shall state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale.  At any such sale, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid in
full by the purchaser or purchasers thereof, but the Collateral Agent shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice.  At any public (or, to the extent
permitted by applicable law, private) sale made pursuant to this Section 6, any
Secured Party may bid for or purchase, free from any right of redemption, stay
or appraisal on the part of any Pledgor (all said rights being also hereby
waived and released), the Collateral or any part thereof offered for sale and
may make payment on account thereof by using any claim then due and payable to
it from such Pledgor as a credit against the purchase price, and it may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to such Pledgor therefor.  For purposes hereof,
(a) a written agreement to purchase the Collateral or any portion thereof shall
be treated as a sale thereof, (b) the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and (c) such Pledgor shall not be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may, in accordance with, and to
the extent consistent with, the terms of the Intercreditor Agreement, proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

 


SECTION 7.                     APPLICATION OF PROCEEDS OF SALE.  IN ACCORDANCE
WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT, THE PROCEEDS OF ANY SALE OF COLLATERAL PURSUANT TO SECTION 6, AS WELL
AS ANY COLLATERAL CONSISTING OF CASH, SHALL BE APPLIED BY THE COLLATERAL AGENT
AS FOLLOWS:


 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
or the Administrative Agent in connection with such sale or otherwise in
connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its

 

8

--------------------------------------------------------------------------------


 

agents and legal counsel, the repayment of all advances made by the Collateral
Agent hereunder or under any other Loan Document on behalf of any Pledgor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

In accordance with, and to the extent consistent with, the terms of the
Intercreditor Agreement, the Collateral Agent shall have absolute discretion as
to the time of application of any such proceeds, moneys or balances in
accordance with this Agreement.  Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 


SECTION 8.                     REIMBURSEMENT OF COLLATERAL AGENT.  (A)  IN
ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT, THE PLEDGORS AGREE TO PAY UPON DEMAND TO THE COLLATERAL
AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE
FEES, OTHER CHARGES AND DISBURSEMENTS OF ITS COUNSEL AND OF ANY EXPERTS OR
AGENTS, THAT THE COLLATERAL AGENT MAY INCUR IN CONNECTION WITH (I) THE
ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY OR PRESERVATION OF, OR THE
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL,
(III) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE COLLATERAL AGENT
HEREUNDER OR (IV) THE FAILURE BY SUCH PLEDGOR TO PERFORM OR OBSERVE ANY OF THE
PROVISIONS HEREOF.


 


(B)                                 WITHOUT LIMITATION OF ITS INDEMNIFICATION
OBLIGATIONS UNDER THE OTHER LOAN DOCUMENTS, EACH PLEDGOR AGREES TO INDEMNIFY THE
COLLATERAL AGENT AND THE INDEMNITEES (AS DEFINED IN SECTION 10.03 OF THE CREDIT
AGREEMENT) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL
FEES, OTHER CHARGES AND DISBURSEMENTS, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY OR (II) ANY
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

9

--------------------------------------------------------------------------------


 


(C)                                  ANY AMOUNTS PAYABLE AS PROVIDED HEREUNDER
SHALL BE ADDITIONAL OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY
DOCUMENTS.  THE PROVISIONS OF THIS SECTION 8 SHALL REMAIN OPERATIVE AND IN FULL
FORCE AND EFFECT REGARDLESS OF THE TERMINATION OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY INVESTIGATION MADE BY OR ON
BEHALF OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY.  ALL AMOUNTS DUE
UNDER THIS SECTION 8 SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR AND SHALL BEAR
INTEREST AT THE RATE SPECIFIED IN SECTION 2.12(C) OF THE CREDIT AGREEMENT.


 


SECTION 9.                     COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. 
EACH PLEDGOR HEREBY APPOINTS THE COLLATERAL AGENT THE ATTORNEY-IN-FACT OF SUCH
PLEDGOR, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, FOR THE
PURPOSE OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING ANY INSTRUMENT THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS IRREVOCABLE
AND COUPLED WITH AN INTEREST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN
THE COLLATERAL AGENT’S NAME OR IN THE NAME OF SUCH PLEDGOR, TO ASK FOR, DEMAND,
SUE FOR, COLLECT, RECEIVE AND GIVE ACQUITTANCE FOR ANY AND ALL MONEYS DUE OR TO
BECOME DUE UNDER AND BY VIRTUE OF ANY COLLATERAL, TO ENDORSE CHECKS, DRAFTS,
ORDERS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY PAYABLE TO THE PLEDGOR
REPRESENTING ANY INTEREST OR DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN RESPECT
OF THE COLLATERAL OR ANY PART THEREOF OR ON ACCOUNT THEREOF AND TO GIVE FULL
DISCHARGE FOR THE SAME, TO SETTLE, COMPROMISE, PROSECUTE OR DEFEND ANY ACTION,
CLAIM OR PROCEEDING WITH RESPECT THERETO, AND TO SELL, ASSIGN, ENDORSE, PLEDGE,
TRANSFER AND TO MAKE ANY AGREEMENT RESPECTING, OR OTHERWISE DEAL WITH, THE SAME;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING
OR OBLIGATING THE COLLATERAL AGENT TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY
AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE COLLATERAL AGENT,
OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO
THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY.  THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A
RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY
NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
PLEDGOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE OR WILFUL MISCONDUCT.


 

Notwithstanding anything in this Section 9 to the contrary, the Collateral Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 9 unless it does so in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement.

 


SECTION 10.               WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE
COLLATERAL AGENT IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER
AND OF THE OTHER SECURED PARTIES UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE
AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. 
NO WAIVER OF ANY PROVISIONS

 

10

--------------------------------------------------------------------------------


 


OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY ANY PLEDGOR THEREFROM SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B)
BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON ANY
PLEDGOR IN ANY CASE SHALL ENTITLE SUCH PLEDGOR TO ANY OTHER OR FURTHER NOTICE OR
DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)                                 NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT
ENTERED INTO BETWEEN THE COLLATERAL AGENT AND THE PLEDGOR OR PLEDGORS WITH
RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO
(I) ANY CONSENT REQUIRED IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT
AGREEMENT AND (II) THE LIMITATIONS IN THE INTERCREDITOR AGREEMENT.


 


SECTION 11.               SECURITIES ACT, ETC.  IN VIEW OF THE POSITION OF THE
PLEDGORS IN RELATION TO THE PLEDGED SECURITIES, OR BECAUSE OF OTHER CURRENT OR
FUTURE CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS
NOW OR HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS
IN PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME
IN EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED SECURITIES PERMITTED HEREUNDER.  EACH PLEDGOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE COLLATERAL AGENT IF THE COLLATERAL AGENT WERE
TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED SECURITIES, AND MIGHT
ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT TRANSFEREE
OF ANY PLEDGED SECURITIES COULD DISPOSE OF THE SAME.  SIMILARLY, THERE MAY BE
OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE COLLATERAL AGENT IN ANY
ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED SECURITIES UNDER APPLICABLE
BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN PURPOSE OR
EFFECT.  EACH PLEDGOR RECOGNIZES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS THE COLLATERAL AGENT MAY, WITH RESPECT TO ANY SALE OF THE PLEDGED
SECURITIES, LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE, AMONG OTHER THINGS, TO
ACQUIRE SUCH PLEDGED SECURITIES FOR THEIR OWN ACCOUNT, FOR INVESTMENT, AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.  EACH PLEDGOR ACKNOWLEDGES
AND AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND LIMITATIONS, THE COLLATERAL
AGENT, IN ITS DISCRETION, (A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A
REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED SECURITIES OR
PART THEREOF SHALL HAVE BEEN FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY
APPROACH AND NEGOTIATE WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE. 
EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC
SALE WITHOUT SUCH RESTRICTIONS.  IN THE EVENT OF ANY SUCH SALE, THE COLLATERAL
AGENT SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF
THE PLEDGED SECURITIES AT A PRICE THAT THE COLLATERAL AGENT, IN ITS DISCRETION,
MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES, NOTWITHSTANDING THE
POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE BEEN REALIZED IF THE
SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR IF MORE THAN A
SINGLE PURCHASER WERE APPROACHED.  THE PROVISIONS OF THIS SECTION 11 WILL APPLY
NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE MARKET UPON WHICH THE
QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE PRICE AT WHICH THE
COLLATERAL AGENT SELLS.


 


SECTION 12.               REGISTRATION, ETC.  EACH PLEDGOR AGREES THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT HEREUNDER, IF, IN
ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT, FOR ANY REASON THE COLLATERAL AGENT DESIRES TO SELL ANY
OF THE PLEDGED SECURITIES AT A PUBLIC SALE, IT WILL, AT ANY TIME AND FROM

 

11

--------------------------------------------------------------------------------


 


TIME TO TIME, UPON THE WRITTEN REQUEST OF THE COLLATERAL AGENT, USE ITS BEST
EFFORTS TO TAKE OR TO CAUSE THE ISSUER OF SUCH PLEDGED SECURITIES TO TAKE SUCH
ACTION AND PREPARE, DISTRIBUTE AND/OR FILE SUCH DOCUMENTS, AS ARE REQUIRED OR
ADVISABLE IN THE REASONABLE OPINION OF COUNSEL FOR THE COLLATERAL AGENT TO
PERMIT THE PUBLIC SALE OF SUCH PLEDGED SECURITIES.  EACH PLEDGOR FURTHER AGREES
TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE COLLATERAL AGENT, EACH OTHER SECURED
PARTY, ANY UNDERWRITER AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES AND
CONTROLLING PERSONS FROM AND AGAINST ALL LOSS, LIABILITY, EXPENSES, COSTS OF
COUNSEL (INCLUDING, WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES TO THE
COLLATERAL AGENT OF LEGAL COUNSEL), AND CLAIMS (INCLUDING THE COSTS OF
INVESTIGATION) THAT THEY MAY INCUR INSOFAR AS SUCH LOSS, LIABILITY, EXPENSE OR
CLAIM ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR IN ANY
NOTIFICATION OR OFFERING CIRCULAR, OR ARISES OUT OF OR IS BASED UPON ANY
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS IN ANY THEREOF NOT MISLEADING, EXCEPT INSOFAR AS THE SAME
MAY HAVE BEEN CAUSED BY ANY UNTRUE STATEMENT OR OMISSION BASED UPON INFORMATION
FURNISHED TO SUCH PLEDGOR OR THE ISSUER OF SUCH PLEDGED SECURITIES BY THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY EXPRESSLY FOR USE THEREIN. EACH
PLEDGOR FURTHER AGREES, UPON SUCH WRITTEN REQUEST REFERRED TO ABOVE, TO USE ITS
BEST EFFORTS TO QUALIFY, FILE OR REGISTER, OR CAUSE THE ISSUER OF SUCH PLEDGED
SECURITIES TO QUALIFY, FILE OR REGISTER, ANY OF THE PLEDGED SECURITIES UNDER THE
BLUE SKY OR OTHER SECURITIES LAWS OF SUCH STATES AS MAY BE REQUESTED BY THE
COLLATERAL AGENT AND KEEP EFFECTIVE, OR CAUSE TO BE KEPT EFFECTIVE, ALL SUCH
QUALIFICATIONS, FILINGS OR REGISTRATIONS.  THE PLEDGORS WILL BEAR ALL COSTS AND
EXPENSES OF CARRYING OUT THEIR OBLIGATIONS UNDER THIS SECTION 12.  EACH PLEDGOR
ACKNOWLEDGES THAT THERE IS NO ADEQUATE REMEDY AT LAW FOR FAILURE BY IT TO COMPLY
WITH THE PROVISIONS OF THIS SECTION 12 AND THAT SUCH FAILURE WOULD NOT BE
ADEQUATELY COMPENSABLE IN DAMAGES, AND THEREFORE AGREES THAT ITS AGREEMENTS
CONTAINED IN THIS SECTION 12 MAY BE SPECIFICALLY ENFORCED.


 


SECTION 13.               SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE
COLLATERAL AGENT HEREUNDER, THE GRANT OF A SECURITY INTEREST IN THE COLLATERAL
AND ALL OBLIGATIONS OF EACH PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND
UNCONDITIONAL IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF
THE OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE
FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE FOREGOING,
(C) ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO OR DEPARTURE FROM ANY GUARANTY,
FOR ALL OR ANY OF THE OBLIGATIONS OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY PLEDGOR IN
RESPECT OF THE OBLIGATIONS OR IN RESPECT OF THIS AGREEMENT (OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL OF ALL THE OBLIGATIONS).


 


SECTION 14.               TERMINATION OR RELEASE.  (A)  THIS AGREEMENT AND THE
SECURITY INTERESTS GRANTED HEREBY SHALL TERMINATE WHEN ALL THE OBLIGATIONS
(EXCEPT FOR CONTINGENT INDEMNITY AND EXPENSE REIMBURSEMENT OBLIGATIONS FOR WHICH
NO CLAIM HAS BEEN MADE) HAVE BEEN INDEFEASIBLY PAID IN FULL AND THE LENDERS HAVE
NO FURTHER COMMITMENT TO LEND UNDER THE CREDIT AGREEMENT, THE LC EXPOSURE HAS
BEEN REDUCED TO ZERO AND THE ISSUING BANK HAS NO FURTHER OBLIGATION TO ISSUE
LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(B)                                 UPON ANY SALE OR OTHER TRANSFER BY ANY
PLEDGOR OF ANY COLLATERAL THAT IS PERMITTED UNDER THE CREDIT AGREEMENT TO ANY
PERSON THAT IS NOT A PLEDGOR, PROVIDED THAT THE REQUIRED LENDERS SHALL HAVE
CONSENTED TO SUCH TRANSFER (TO THE EXTENT REQUIRED BY THE CREDIT AGREEMENT) AND
THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE, OR, UPON THE EFFECTIVENESS
OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST GRANTED HEREBY IN
ANY COLLATERAL PURSUANT TO SECTION 10.02(B) OF THE CREDIT AGREEMENT, THE
SECURITY INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY RELEASED.


 


(C)                                  IN CONNECTION WITH ANY TERMINATION OR
RELEASE PURSUANT TO PARAGRAPH (A) OR (B), THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO ANY PLEDGOR, AT SUCH PLEDGOR’S EXPENSE, ALL DOCUMENTS THAT SUCH
PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY
EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO THIS SECTION 14 SHALL BE WITHOUT
RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT.


 


SECTION 15.               NOTICES.  ALL COMMUNICATIONS AND NOTICES HEREUNDER
SHALL BE IN WRITING AND GIVEN AS PROVIDED IN SECTION 10.01 OF THE CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO ANY PLEDGOR SHALL BE
GIVEN TO IT AT THE ADDRESS FOR NOTICES SET FORTH ON SCHEDULE I.


 


SECTION 16.               FURTHER ASSURANCES.  EACH PLEDGOR AGREES TO DO SUCH
FURTHER ACTS AND THINGS, AND TO EXECUTE AND DELIVER SUCH ADDITIONAL CONVEYANCES,
ASSIGNMENTS, AGREEMENTS AND INSTRUMENTS, AS THE COLLATERAL AGENT, IN ACCORDANCE
WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT, MAY AT ANY TIME REASONABLY REQUEST IN CONNECTION WITH THE
ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT OR WITH RESPECT TO THE
COLLATERAL OR ANY PART THEREOF OR IN ORDER BETTER TO ASSURE AND CONFIRM UNTO THE
COLLATERAL AGENT ITS RIGHTS AND REMEDIES HEREUNDER.


 


SECTION 17.               BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS.
WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH
REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY;
AND ALL COVENANTS, PROMISES AND AGREEMENTS BY OR ON BEHALF OF ANY PLEDGOR THAT
ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF ITS
SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY PLEDGOR
WHEN A COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH PLEDGOR SHALL HAVE BEEN
DELIVERED TO THE COLLATERAL AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN
EXECUTED ON BEHALF OF THE COLLATERAL AGENT, AND THEREAFTER SHALL BE BINDING UPON
SUCH PLEDGOR AND THE COLLATERAL AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF SUCH PLEDGOR, THE COLLATERAL AGENT
AND THE OTHER SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
EXCEPT THAT NO PLEDGOR SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR
ANY INTEREST HEREIN OR IN THE COLLATERAL (AND ANY SUCH ATTEMPTED ASSIGNMENT
SHALL BE VOID), EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.  IF ALL OF THE CAPITAL STOCK OF A PLEDGOR IS SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF TO A PERSON THAT IS NOT AN AFFILIATE OF THE BORROWER
PURSUANT TO A TRANSACTION PERMITTED BY SECTION 6.06 OF THE CREDIT AGREEMENT,
SUCH PLEDGOR SHALL BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
FURTHER ACTION.  THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH
RESPECT TO EACH PLEDGOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR
RELEASED WITH RESPECT TO ANY PLEDGOR WITHOUT THE APPROVAL OF ANY OTHER PLEDGOR
AND WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER PLEDGOR HEREUNDER.

 

13

--------------------------------------------------------------------------------


 


SECTION 18.               SURVIVAL OF AGREEMENT; SEVERABILITY.  (A)  ALL
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY EACH PLEDGOR
HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN
CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE LOANS AND THE
ISSUANCE OF THE LETTERS OF CREDIT BY THE ISSUING BANK, REGARDLESS OF ANY
INVESTIGATION MADE BY THE SECURED PARTIES OR ON THEIR BEHALF, AND SHALL CONTINUE
IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON
ANY LOAN OR ANY OTHER FEE OR AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR THE LC EXPOSURE DOES NOT EQUAL ZERO
AND AS LONG AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.


 


(B)                                 IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A PARTICULAR
PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF AFFECT THE
VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION).  THE PARTIES SHALL
ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 


SECTION 19.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.


 


SECTION 20.               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME
EFFECTIVE AS PROVIDED IN SECTION 17.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 21.               RULES OF INTERPRETATION.  THE RULES OF INTERPRETATION
SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS
AGREEMENT.  SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY,
ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 22.               JURISDICTION; CONSENT TO SERVICE OF
PROCESS.  (A)  EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY ONTARIO COURT
OR FEDERAL COURT OF CANADA SITTING IN SUCH JURISDICTION, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ONTARIO OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY MAY

 

14

--------------------------------------------------------------------------------


 


OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.


 


(B)                                 EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY ONTARIO OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 23.               WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 


SECTION 24.               ADDITIONAL PLEDGORS.  PURSUANT TO SECTION 5.12 OF THE
CREDIT AGREEMENT, EACH SUBSIDIARY LOAN PARTY ORGANIZED UNDER THE LAWS OF CANADA
OR ANY PROVINCE THEREOF (A “CANADIAN SUBSIDIARY”) THAT WAS NOT IN EXISTENCE OR
NOT A SUBSIDIARY LOAN PARTY ON THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO
ENTER IN THIS AGREEMENT AS A PLEDGOR UPON BECOMING A SUBSIDIARY LOAN PARTY. 
UPON EXECUTION AND DELIVERY BY THE COLLATERAL AGENT AND A CANADIAN SUBSIDIARY OF
AN INSTRUMENT IN THE FORM OF ANNEX 1, SUCH CANADIAN SUBSIDIARY SHALL BECOME A
PLEDGOR HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A
PLEDGOR HEREIN.  THE EXECUTION AND DELIVERY OF SUCH INSTRUMENT SHALL NOT REQUIRE
THE CONSENT OF ANY PLEDGOR HEREUNDER.  THE RIGHTS AND OBLIGATIONS OF EACH
PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
ADDITION OF ANY NEW PLEDGOR AS A PARTY TO THIS AGREEMENT.


 


SECTION 25.               SUBJECT TO INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN.

 

15

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.


 

 

 

UNIPLAST INDUSTRIES CO.,

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

Schedule I to the
Canadian Pledge Agreement

 

 

PLEDGORS

 

 

Name

 

Address

 

 

 

Nil

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to the
Canadian Pledge Agreement

 

CAPITAL STOCK

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

 

Issuer

 

Principal
Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Canadian Pledge Agreement

 

 

SUPPLEMENT NO.    dated as of     , to the CANADIAN PLEDGE AGREEMENT dated as of
February 17, 2004, among UNIPLAST INDUSTRIES CO., a Nova Scotia company (the
“Canadian Subsidiary Borrower”), each other Canadian Subsidiary (as defined
below) of PLIANT CORPORATION, a Utah corporation (the “Parent Borrower”), listed
on Schedule I hereto (each such subsidiary and the Canadian Subsidiary Borrower
individually a “Pledgor” and collectively, the “Pledgors”) and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below)

 

A.           Reference is made to (a) the Credit Agreement dated as of
February 17, 2004 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the subsidiaries of
the Parent Borrower party thereto as domestic subsidiary borrowers, the Canadian
Subsidiary Borrower, the lenders from time to time party thereto (the
“Lenders”), Credit Suisse First Boston, acting through its Cayman Islands
Branch, as administrative agent for the Lenders, the Collateral Agent, General
Electric Capital Corporation, as co-collateral agent, and JPMorgan Chase Bank,
as syndication agent and (b) the Guarantee Agreement dated as of February 17,
2004 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among the Parent Borrower, the Canadian Subsidiary
Borrower, the other guarantors party thereto and the Administrative Agent.

 

B.             Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

C.             The Pledgors have entered into the Canadian Pledge Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit.  Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary
Loan Party organized under the laws of Canada or any province thereof (a
“Canadian Subsidiary”) that was not in existence or not a Subsidiary Loan Party
on the date of the Credit Agreement is required to enter into the Canadian
Pledge Agreement as a Pledgor upon becoming a Subsidiary Loan Party.  Section 24
of the Canadian Pledge Agreement provides that such Canadian Subsidiaries may
become Pledgors under the Canadian Pledge Agreement by execution and delivery of
an instrument in the form of this Supplement.  The undersigned Canadian
Subsidiary (the “New Pledgor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Pledgor under the Canadian
Pledge Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  IN ACCORDANCE WITH SECTION 24 OF THE CANADIAN PLEDGE AGREEMENT, THE
NEW PLEDGOR BY ITS SIGNATURE BELOW BECOMES A PLEDGOR UNDER THE CANADIAN PLEDGE
AGREEMENT WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED THEREIN AS A
PLEDGOR AND THE NEW PLEDGOR HEREBY AGREES (A) TO ALL THE TERMS AND PROVISIONS OF
THE CANADIAN PLEDGE AGREEMENT APPLICABLE TO IT AS A PLEDGOR THEREUNDER AND
(B) REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES MADE BY IT
AS A PLEDGOR THEREUNDER ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF.  IN
FURTHERANCE OF THE FOREGOING, THE NEW PLEDGOR, AS SECURITY FOR THE PAYMENT AND
PERFORMANCE IN FULL OF THE OBLIGATIONS (AS DEFINED IN THE CANADIAN PLEDGE
AGREEMENT), DOES HEREBY CREATE AND GRANT TO THE COLLATERAL AGENT, ITS SUCCESSORS
AND ASSIGNS, FOR THE BENEFIT OF THE SECURED PARTIES, THEIR SUCCESSORS AND
ASSIGNS, A SECURITY INTEREST IN AND LIEN ON ALL OF THE NEW PLEDGOR’S RIGHT,
TITLE AND INTEREST IN AND TO THE COLLATERAL (AS DEFINED IN THE CANADIAN PLEDGE
AGREEMENT) OF THE NEW PLEDGOR.  EACH REFERENCE TO A “PLEDGOR” IN THE CANADIAN
PLEDGE AGREEMENT SHALL BE DEEMED TO INCLUDE THE NEW PLEDGOR.  THE CANADIAN
PLEDGE AGREEMENT IS HEREBY INCORPORATED HEREIN BY REFERENCE.

 

SECTION 2.  THE NEW PLEDGOR REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES THAT THIS SUPPLEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.

 

SECTION 3.  THIS SUPPLEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT.  THIS SUPPLEMENT SHALL BECOME EFFECTIVE WHEN THE COLLATERAL
AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS SUPPLEMENT THAT, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF THE NEW PLEDGOR AND THE COLLATERAL AGENT. 
DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS SUPPLEMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART OF
THIS SUPPLEMENT.

 

SECTION 4.  THE NEW PLEDGOR HEREBY REPRESENTS AND WARRANTS THAT SET FORTH ON
SCHEDULE I ATTACHED HERETO IS A TRUE AND CORRECT SCHEDULE OF ALL ITS PLEDGED
SECURITIES.

 

SECTION 5.  EXCEPT AS EXPRESSLY SUPPLEMENTED HEREBY, THE CANADIAN PLEDGE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE THEREIN.

 

SECTION 7.  IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
SUPPLEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
NEITHER PARTY HERETO SHALL BE REQUIRED TO COMPLY WITH SUCH PROVISION FOR SO LONG
AS SUCH PROVISION IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, BUT THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND IN THE CANADIAN PLEDGE AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED.  THE PARTIES HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO
REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS
THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.

 

2

--------------------------------------------------------------------------------


 

SECTION 8.  ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN WRITING AND
GIVEN AS PROVIDED IN SECTION 15 OF THE CANADIAN PLEDGE AGREEMENT.  ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO THE NEW PLEDGOR SHALL BE GIVEN TO IT AT
THE ADDRESS SET FORTH UNDER ITS SIGNATURE HERETO.

 

SECTION 9.  THE NEW PLEDGOR AGREES TO REIMBURSE THE COLLATERAL AGENT FOR ITS
REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS SUPPLEMENT, INCLUDING
THE REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
COLLATERAL AGENT.

 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Canadian Pledge Agreement as of the day and year first
above written.

 

 

 

[Name of New Pledgor],

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent,

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.
to the Canadian Pledge Agreement

 

Pledged Securities of the New Pledgor

 

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of
Note

 

Maturity
Date

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------